NO. COA13-1035

                       NORTH CAROLINA COURT OF APPEALS

                            Filed: 15 April 2014


STATE OF NORTH CAROLINA


      v.                                    Wake County
                                            No. 12 CRS 200356
KENNETH CARROLL MEE



      Appeal by defendant from judgments entered 27 March 2013 by

Judge   Michael   J.   O’Foghludha    in    Wake    County   Superior   Court.

Heard in the Court of Appeals 4 February 2014.


      Attorney General Roy Cooper by Special                 Deputy   Attorney
      General David Efird for the State.

      W. Michael Spivey for defendant-appellant.


      STEELMAN, Judge.


      Where    defendant   waived    the    right   to    appointed   counsel,

retained and then fired counsel twice, was briefly represented

by an assistant public defender, and refused to state his wishes

with respect to representation, instead arguing that he was not

subject to the court’s jurisdiction and would not participate in

the   trial,   and   ultimately     chose   to   absent    himself    from   the
                                        -2-
courtroom during the trial, defendant forfeited his right to the

assistance of counsel.

                 I. Factual and Procedural Background

    On 5 January 2012 defendant was arrested for trafficking in

cocaine by possession of more than 28 but less than 200 grams of

cocaine, possession of 573 grams of marijuana, and maintaining a

dwelling for keeping and selling controlled substances. He was

indicted for these offenses on 9 July 2012. Defendant appeared

before   at   least        four    superior   court   judges   for    pretrial

proceedings     and    made       inconsistent   statements    regarding   his

representation        by    counsel,    including     waiver   of    appointed

counsel, hiring and then discharging counsel on two occasions,

representation by an assistant public defender, and asserting an

unsupported legal theory that he was not subject to the court’s

jurisdiction.

    On 25 March 2013, defendant was before the trial court for

trial. He refused to state a clear position regarding counsel

and told the trial court that he did not want his retained

counsel to represent him at trial, did not want to represent

himself at trial, did not want standby counsel to take any role

in the trial, and would not remain in the courtroom or otherwise

“participate” in his trial. Defendant refused to remain in the
                                   -3-
courtroom and was confined to a holding cell near the courtroom

during trial.

    The State’s evidence generally showed that law enforcement

officers arrested defendant at his home on 5 January 2012 for

possession    of   cocaine,   marijuana,     drug    paraphernalia,        and

firearms.    Defendant   waived   his    Miranda    rights,   and   gave    a

statement confessing to the charged offenses.1 Defendant did not

question the State’s witnesses or offer any evidence.                On 26

March 2013 the jury returned verdicts finding             him guilty of

trafficking in cocaine by possession of more than 28 but less

than 200 grams of cocaine, possession of 573 grams of marijuana,

and maintaining a dwelling for keeping and selling controlled

substances.

    The trial court sentenced defendant to a term of 35 to 51

months imprisonment for trafficking in cocaine, to begin at the

expiration of three consecutive sentences of thirty days for

contempt of court. The trial court imposed concurrent sentences

of 6 to 17 months for the remaining offenses, and suspended each

sentence, with concurrent terms of 30 months’ probation to begin

when defendant was released from prison. On 30 April 2013 the

1
  The sole issue raised on appeal concerns the circumstances
under which defendant proceeded to trial pro se. Given that
defendant does not otherwise challenge the conduct of the trial
or the factual basis for the charges, we find it unnecessary to
set out further facts of the case in detail.
                                        -4-
trial court corrected defendant’s sentence for trafficking in

cocaine to a term of 35 to 42 months in prison.

    Defendant appeals.

                           II. Standard of Review

    Defendant argues on appeal that his constitutional right to

the assistance of counsel was violated. “The right to counsel is

guaranteed by the Sixth and Fourteenth Amendments of the United

States    Constitution     and     Article     I     of   the     North    Carolina

Constitution.” State v. Montgomery, 138 N.C. App. 521, 524, 530

S.E.2d 66, 68 (2000) (citing State v. McFadden, 292 N.C. 609,

234 S.E.2d 742 (1977)). The “standard of review for alleged

violations      of   constitutional      rights      is   de    novo.”    State      v.

Graham,   200    N.C.   App.    204,    214,   683   S.E.2d      437,    444   (2009)

(citation    omitted),     disc.    review     denied,     363    N.C.    857,      694

S.E.2d 766 (2010).

                     III. Forfeiture of the Right to Counsel

                                A. Standard of Review

    “‘[A]n      accused   may    lose    his   constitutional       right      to    be

represented by counsel of his choice when he perverts that right

to a weapon for the purpose of obstructing and delaying his

trial.’” Montgomery, 138 N.C. App. at 524, 530 S.E.2d at 69

(quoting McFadden 292 N.C. at 616, 234 S.E.2d at 747).

            Although   the  loss   of  counsel  due   to
            defendant’s own actions is often referred to
                                      -5-
             as a waiver of the right to counsel, a
             better term to describe this situation is
             forfeiture. “Unlike waiver, which requires a
             knowing and intentional relinquishment of a
             known right, forfeiture results in the loss
             of a right regardless of the defendant’s
             knowledge   thereof   and  irrespective   of
             whether the defendant intended to relinquish
             the right.”

Montgomery at 524-25, 530 S.E.2d at 69 (quoting United States v.

Goldberg, 67 F.3d 1092, 1100 (3d. Cir. 1995)). In Montgomery,

this Court held that the defendant’s “purposeful conduct and

tactics to delay and frustrate the orderly processes of our

trial courts simply cannot be condoned. Defendant, by his own

conduct, forfeited his          right to counsel[.]”       Id.    at 525, 530

S.E.2d at 69 (citation omitted).

                                  B. Analysis

      Review    of   the   defendant’s      actions   during     the    fourteen

months between his arrest and trial reveals that he engaged in

behavior     which   resulted    in   the   forfeiture    of     the    right   to

counsel. At his first appearance in district court on 6 January

2012, defendant signed a waiver of appointed counsel. On 6 June

2012 defendant was again in district court, where he refused to

check any of the options on a waiver of counsel form and signed

the   form    “All   rights     reserved    UCC-1-300    Kenneth       Mee   Bey.”

Handwritten notes on the waiver form indicate that defendant

“refused to address [the] court about counsel,” and stated that
                                    -6-
“he did not recognize the Court.” The notes also indicate that

defendant   previously    had    retained     attorney   Alton    Williams   to

represent him, but that Mr. Williams was allowed to withdraw

because he “could not ethically proceed” to pursue motions that

defendant had filed.

       On 30 July 2012 defendant appeared in superior court for

arraignment    before    Judge   Donald       W.   Stephens.    Initially,   he

denied being Kenneth Mee, and stated that he was “Kenneth Mee

Bey,   a   prior   person”   who   was    a    “sovereign      from   [Moorish]

descent” and was “not a Fourteenth Amendment citizen.” However,

Judge Stephens ruled that if defendant would not acknowledge his

identity his bond would be revoked. Defendant then verified for

the court that he was Kenneth Mee. Defendant told the court that

he did not have an attorney, did not intend to hire one, and did

not want the court to appoint a lawyer, but that he did not

intend to proceed pro se because he was “improper personnel.”

Defendant refused to enter a plea and Judge Stephens entered a

plea of not guilty on his behalf, prompting defendant to ask for

the judge’s “oath of office” and “bonding number” so that he

could file “a counterclaim in Federal Court.” When defendant

continued to argue with Judge Stephens, the judge revoked his

bond and ruled that, because defendant would not sign a waiver
                                          -7-
of the right to counsel, he was appointing the public defender’s

office to represent him.

       On 22 August 2012, defendant was again before Judge Donald

Stephens. At this hearing he was represented by Stephanie Davis,

an   assistant      public      defender,     who   asked     Judge       Stephens      to

reconsider       defendant’s      bond.   However,     the    court       ruled    that,

after reading defendant’s pro se filings, he was concerned that,

given defendant’s contention that the laws of North Carolina and

of the United States did not apply to him, defendant would not

appear for trial.             Defendant would not allow           his attorney to

enter   a   plea    on   his     behalf   and    informed     the    court    that      he

objected to the court’s jurisdiction. When defendant refused to

enter a plea, Judge Stephens entered a plea of not guilty on his

behalf, and denied defendant’s request to modify the conditions

of release.

       On   25    October       2012,   Mr.     Williams     filed    a    notice      of

representation indicating that defendant had again retained him

as   counsel,     and    Ms.    Davis   was     permitted    to   withdraw.       On    29

October 2012 defendant was in court before Judge Paul Gessner,

at which time Mr. Williams entered “a general appearance on

[defendant’s] behalf[.]” The prosecutor informed Judge Gessner

that    defendant       had    previously     submitted      “filings      where       the

defendant was invoking the UCC and claiming he was not a citizen
                                        -8-
of the State of North Carolina and not subject to the laws of

this state and the jurisdiction                of the court.”     Mr. Williams

responded      that    defendant       was    “submitting   himself     to    the

jurisdiction      of   the    court”    and    would   withdraw   his   motions

challenging the court’s jurisdiction. Judge Gessner declined to

modify the conditions of defendant’s bond.

    Mr. Williams filed a motion for continuance on 30 November

2012, which was granted by Judge Howard E. Manning, Jr., on 12

December 2012. However, when defendant was next in court on 4

February 2013, before Judge G. Wayne Abernathy, the prosecutor

informed the court that defendant had revived his challenge to

the court’s jurisdiction. When Mr. Williams stated that he was

“ready   to    proceed”      and   “prepared    to   represent”   defendant    at

trial, defendant objected:


              THE COURT: What’s the objection?

              DEFENDANT:   I’m  the   proper  person.    I’m
              defending myself. He is not my attorney. I’m
              a sovereign nation. He is not my attorney.

              THE COURT: So you’re telling me that you do
              not want Mr. Williams to represent you in
              this matter?

              DEFENDANT: I’m telling you the only issue
              for me today is my personal jurisdiction.
              I’m making a special appearance. I’m showing
              the Court the sole reason for my appearance
              is to establish personal jurisdiction. . . .

                                       . . .
                       -9-


THE COURT: . . . The first question is are
you representing to me that Mr. Williams is
not your lawyer?

DEFENDANT: Yes, sir.

                       . . .

THE COURT: So that means            that   you    are
discharging Mr. Williams?

DEFENDANT: I am not contracting with the
State of North Carolina. He’s an agent of
the State so he’s not --

THE COURT: He’s your attorney right now.

DEFENDANT: No, sir, he’s not.

                       . . .

THE COURT: . . . Anyway, you understand
you’re charged with trafficking in cocaine
by possession?

DEFENDANT: No, sir, I do not understand that
charge. No, sir, I do not.

THE COURT: What is it you do not understand?

DEFENDANT: I do not understand what you’re
trying to charge me with. The only reason
I’m here for is the jurisdiction.

THE   COURT:  I’m   going      to    get   to     the
jurisdiction.

DEFENDANT: I don’t understand none of the
charges . . . Nothing you’re saying to me
that pertains to whatever you’re trying to
pertain to, I’m not in that jurisdiction so,
no, sir, I don't understand none of that.

THE COURT: Well, sir, the charge             is   of
trafficking cocaine by possession --
                    -10-


DEFENDANT: I don’t know what you’re talking
about.

THE COURT: You’re charged with possession
and intent to sell and deliver marijuana.

DEFENDANT: The only thing I’m here for is
the jurisdiction.

THE   COURT:   You’re   also  charged   with
maintaining a dwelling place for keeping and
selling of a controlled substance. And,
apparently, you have confessed to those
crimes or there’s certainly evidence that
you have--

DEFENDANT: No, sir. It wasn’t me.

                   . . .

THE COURT: So you’re charged with three
felonies. And one of them is extraordinarily
serious because there’s a minimum sentence
that I cannot go below. And I will tell you
that most people who choose to represent
themselves make a serious mistake. Very
rarely are they found not guilty. I just
want you to be aware of that. You don’t have
to agree with that. I just want you to be
aware of that. So it’s your position you
want to represent yourself, and I will allow
you to do that. Are you willing to sign a
waiver of counsel?

DEFENDANT: No, sir. I will not sign      any
contracts. I will not take any oaths.

THE COURT: All right. I’m going to appoint
Mr. Williams as standby counsel just in case
you   have   any    questions,   but  you’re
responsible for your own case. . . .

DEFENDANT: I’m only here for jurisdiction. I
don’t know what you're talking about when
you say trial.
                      -11-


THE COURT: Your trial.

DEFENDANT: No, sir.

THE COURT: But I will entertain your motion
. . . to dismiss for lack of jurisdiction.

DEFENDANT: . . . I filed three motions that
were never answered. Are you answering here
in the courtroom? They have to be answered
in writing. . . . I object to this whole
proceeding, sir. . . . [T]he only reason I’m
here is, like I said, the jurisdiction. . .
. Anything else you say, I object.

THE COURT: Well, you can object. I note your
objection. I want you to understand that if
you’re not ready to participate we can send
you back to jail and sit there until you’re
ready.

DEFENDANT: Well, send me back to jail
because I’m not - I will never participate
in this - what is your status? Who are you?
What is your nationality?

THE COURT: Do you want to argue a motion on
lack of jurisdiction?

DEFENDANT: No. . . . I would like to get
that information.

THE COURT: I’ve asked you --

DEFENDANT : No, sir, . . . [O]n the record
and for the record I have asked for the
judge – What’d say your name was?

THE COURT: Abernathy.

DEFENDANT: - for his oath of office, his
bonding license, and what nationality he is.
And you’re saying now you’re not going to
tell me?
                    -12-
THE COURT: I’m saying that you don’t get to
ask me questions.

                    . . .

DEFENDANT:   .  .   .   [A]s   far  as  your
proceedings go, you’re talking about sending
me back to jail. That’s what you will have
to do because I will object, and I will not
contract under UCC 1-308-1. I will not
contract. And all law is contract. . . . I
object on the grounds I am Alique Mee Bey,
executive beneficiary on behalf of Kenneth
Mee. I am a free indigenous man in full life
and peacefully inhabited which duly arise
under the United Nations Declaration of
Rights of Indigenous People . . . Once
jurisdiction is challenged, the Court cannot
proceed when it clearly appears that the
court lacks jurisdiction[.] . . .

THE COURT: All right. You have argued I do
not have jurisdiction over you[.] . . .
U.C.C. law is a civil contract issue. It
does not apply in criminal court. I have
read all of your motions, and, sir, each and
every one of them is denied. . . . Are you
prepared to go forward with your trial?

THE DEFENDANT: No, sir. We will not go
forward. I told you I understand no trial.
I’m only here for jurisdiction. That’s the
only reason I'm here. I’m not here to try no
case. I’m not here for no understanding, no
charges. I don’t even know what you’re
talking about. I’m here for one reason.

THE COURT: Mr. Williams, have you presented
copies of his indictments to him?

MR. WILLIAMS: He’s seen everything.

THE COURT: He’s informed of the charges?

DEFENDANT: No, sir. I object.
                    -13-
THE COURT: . . . [Y]our objection is noted.

DEFENDANT: I will keep objecting. Sir, I’m
only here for jurisdiction. That’s it.

THE   COURT:   And  your    motion    to   deny
jurisdiction is denied.

                    . . .

DEFENDANT: Like I said, I object to anything
you say about a charge. I don’t know what
you’re talking about.

THE COURT: That’s fine. Your objection’s in
the record. Now we’re going to move on.

DEFENDANT: We ain’t going to move on. I’m
not going to proceed.

THE COURT: You understand you’ll sit in jail
until you’re ready to proceed?

DEFENDANT: You do what you have to.

                    . . .

PROSECUTOR: Just so we’re clear, Judge, the
case is continued off this calendar. Mr. Mee
has fired his attorney, Mr. Williams, and is
proceeding pro se.

THE COURT: He’s proceeding pro se. The Court
makes a finding of fact that the Court tried
to get Mr. Mee to sign a waiver of counsel.
He refused to do so, and he is now
proceeding pro se. The Court appointed Mr.
Williams as standby counsel. The Court
explained to him that Mr. Williams does not
conduct the trial but would be available for
questions or advice from him. And the Court
therefore  orders   that  Mr.   Williams  is
relieved as counsel of record, but he is
reserved as standby counsel and that the -
the Court finds that the defendant has
knowingly and intelligently waived his right
                              -14-
         to counsel, chooses not to use counsel, and
         has stated a number of times that he
         represents himself and he contests the
         jurisdiction of the Court. The Court also
         notes   that  the   defendant’s  conduct  is
         somewhat contemptuous, but the Court took no
         action on that at this time.

                             . . .

         THE COURT: We’re back on the record in the
         matter of the State versus Kenneth Carroll
         Mee[.] . . . [A]ny time from today until the
         defendant is ready to be tried is to be
         excluded . . . in calculating any times for
         a speedy trial motion because the State was
         ready to proceed, his lawyer was ready to
         proceed, and the defendant prohibited the
         trial of this case by refusing to accede to
         the jurisdiction of the Court and stated
         unequivocally that he was going to keep
         objecting and made it impossible for the
         Court to try the case.

    Defendant appeared for trial on 25 March 2013, before Judge

Michael J. O’Foghludha. The prosecutor summarized the procedural

history of the case and informed the trial court that the State

was prepared to proceed. The trial court tried unsuccessfully to

determine whether defendant wished to appear pro se or with the

assistance of counsel:

         THE COURT: . . . Mr. Mee, what’s the status
         of your attorney situation right now, sir,
         are you representing yourself?

         DEFENDANT: I am myself. I’m an improper
         person, sir, so I have no attorney. I’m
         talking for myself.

         THE COURT: Thank you. So you’re representing
         yourself as far as this proceeding.
                    -15-


DEFENDANT: I’m an improper person. I am
myself. I don’t have to represent myself.
I’m talking for myself.

THE COURT: . . . Mr. Williams, let me ask
you, sir. I just noted in the file that you
have a general appearance back in October
15th of 2012.

MR. WILLIAMS: That’s correct.

THE COURT: But you are not representing Mr.
Mee at the moment; is that correct?

MR. WILLIAMS: No, Judge. I was appointed
standby counsel by Judge Abernathy.

                    . . .

DEFENDANT: I want to object to the charges
that Mr. Wilson has brung against me. The
only reason I’m here, sir, is for a special
appearance for jurisdiction, showing up for
this   Court   for  the   sole   purpose  of
contesting the Court’s jurisdiction over me.
My status shows evidence contrary to this
Court’s presumption, therefore, this Court’s
presumption of assertion of jurisdiction
over me disappears[.] . . .

                    . . .

DEFENDANT: For the record and on the record,
the only reason why I’m here is for personal
jurisdiction. . . . This Court has no
jurisdiction. . . . Furthermore for the
record and on the record, I am . . . Malik
Bey, executive beneficiary on behalf of the
trust of Kenneth Mee. I am an indigenous man
in full light. I will not participate in any
proceedings brought against me by this
fictitious corporation which is the State of
North Carolina. . . . [N]or will I stand
under   any   fictitious   contracts  forced
                       -16-
against me. I will not take any oaths, but I
will affirm the truth. . . .

                   . . .

THE COURT: Yes, sir. Mr. Wilson, I was
looking at the indictment, and it appears
that Mr. Mee is indicted under 90 -

DEFENDANT: I object.

THE COURT: I understand, sir, overruled. . .
. If you wouldn’t mind, just let me talk,
and I’ll be happy to let you talk.

DEFENDANT: I’m going to object to anything
that doesn’t perceive jurisdiction. So I’m
not going to participate in anything. . . .
I have a writ of habeas corpus claim on the
State, and he has a copy there. . . . [Y]ou
might as well send me back to jail. Because
what I’m going to do is just include you . .
. in the federal claim that I’m going to
file against Mr. Williams.

THE COURT: That’s fine. Let me just stop
you. Mr. Mee appears to be indicted under
90-95(h)(3) for 28 grams or more, but less
than 200 grams –

DEFENDANT: I object.

THE COURT: Sir, I’m going to give you a
little warning here. I don’t mind listening
to you, and I will let you talk, but please
don’t interrupt me, because I’m trying to
talk. . . . Mr. Wilson, Mr. Mee appears to
be indicted under 90-95(h)(3)(a), more than
28 grams, less than 200, punished as a class
G felon, sentenced to a minimum term of 35
and a maximum of 42, with a fine of $50,000
as a minimum maximum term of that statute. .
. .

                   . . .
                        -17-
THE COURT: . . . Mr. Mee, you may object,
sir, now.

DEFENDANT: Yes,     I    object   to   what   he’s
talking about.

THE COURT: All right, sir. That’s overruled.
Let me ask you a question, sir. . . . I
understand you object to the jurisdiction of
the Court, but you are indicted under three
separate indictments. One is trafficking and
possession of less than -

DEFENDANT: Sir --

THE COURT: Let me just finish talking and
then we’ll - trafficking by possession of
less than 28 but more than 200, which is a
class G felony. Carries a minimum of 35 and
a maximum of 50, and a mandatory minimum
fine of $50,000. Your other two charges are
possession with intent to sell and deliver
marijuana greater than one and one half
ounces, which is a class I felony with a
maximum possible punishment of a minimum of
12 and a maximum of 24. And a third
indictment of intentionally maintaining a
dwelling for the keeping or selling of
controlled substances, which is also a class
I felony, with a minimum of 12 and a maximum
of 24. And the reason I’m telling you this,
Mr. Mee, is that if you would like to be
represented by a court-appointed counsel to
represent you in this matter --

DEFENDANT: I’m not going to --

THE COURT: - I will do that.

DEFENDANT: Okay. I understand what you’re
saying. But I’m saying I’m not going to
accept these proceedings. I’m not going to
be in this proceeding. I’m not going to take
count in these proceedings.

                        . . .
                      -18-


THE COURT: But I just want to inform you
that I would appoint counsel to represent
you.

DEFENDANT: The only thing that I’m here for
is personal jurisdiction, and the Court
doesn’t have it over me. . . . So as far as
the charges or whatever you’re talking
about, I don’t even know what you’re talking
about.

THE COURT: But you don’t want me to give you
an appointed attorney, you want to just
object to the jurisdiction of the Court; is
that correct?

DEFENDANT: Jurisdiction of the Court, and .
. . this fictitious corporation, which is
North Carolina, bringing charges against
me[.] . . .

                      . . .

THE COURT: What we’re going to do, how we’re
going to proceed is that there are these
charges that have been brought and we’re
going to --

DEFENDANT: By who?

THE COURT: By the State of North Carolina. .
. . And we’re going to bring them to trial.

DEFENDANT: No, I object.

THE COURT: I understand, and that objection
is overruled. But let me tell you this.
We’re going to have a trial --

DEFENDANT: No, sir.

THE COURT: - and we’re going to bring a jury
into the courtroom. And you –

DEFENDANT: You cannot proceed --
                    -19-


THE COURT: Sir, I’m talking now. So I’m
warning you, I don’t want to be interrupted.
If you’ll just let me finish, and I’ll let
you talk too.

DEFENDANT: Okay.

THE COURT: So what we’re going to do is, in
a bit we’re going to call for people who
have been called for jury service, and about
40 or 50 people are going to come into the
room. Twelve of them are going to be placed
randomly into the box. . . . And the
District Attorney is going to have a chance
to ask them some questions. And you’re going
to have a chance to ask them some questions.

DEFENDANT: No, I’m not. I’m not going to -
I’m not going to be with these proceedings,
Your Honor. If you’re telling me you’re
going to do what you’re going to do, you’re
going to violate my United States, United
Nation rights. The best thing you can do
right now is send me back to jail. All I’m
going to do is object to any time you ask me
something. . . . I will not participate in
this contract in any kind of way. . . .

THE   COURT:  Mr.   Mee,   I   want   you   to
understand, yes, you’re correct --

DEFENDANT: I’m not understanding      anything
you’re talking about.

THE COURT: Sir, please don’t interrupt me,
one human being to another. . . . What we’re
going to do is, we’re going to bring a jury
in here. And you’re right, we are going to
proceed . . . whether you like it or not.

DEFENDANT: That’s fine. . . . I won’t be a
part of the proceedings, is what I’m saying.

THE COURT: That’s fine. Let me just explain
to you what’s going to happen, because you
                      -20-
have a right to know it. So we’re going to
bring 40, 50 people into this room. Twelve
of them are going to be put in the box. The
District Attorney is going to have a chance
to ask them questions. You’re going to have
a chance to ask them some questions.

DEFENDANT: No, I’m not.

THE COURT: Then 12 people are going to be
selected.

DEFENDANT: No, sir.

THE COURT: Then after that, Mr. Wilson here
as the State is going to put his evidence
on. And he’s going to have a chance to ask
some questions, and you’re going to have a
chance to ask some questions.

DEFENDANT: I will not.

THE COURT: That’s fine. But you have a right
to be here, is what I’m trying to tell you.

DEFENDANT: It’s participating. I done told
you I’m not going to participate.

THE COURT: So are you telling me you want to
go back –

                      . . .

DEFENDANT: What I’m saying, anyway, you can
sit there . . . Mr. Administrator. Because
since 1789, there’s been no Judges. You’re
just an administrator of the court anyway.
That’s all you are, with your yellow fringe.
. . . My First Amendment right has been
violated. My Eighth Amendment right and
Fourteenth[.] . . .

                      . . .
                    -21-
THE COURT: Sir, you have a right to
participate in this trial. And if you don’t
want to take it, you don’t have to.

DEFENDANT: I’ve already told you. I will not
participate   in   any  of   the  fictitious
contracts that the State of North Carolina
are bringing. So if you’re telling me you’re
going to send me back and proceed, then you
do so. . . . I’m going to object. I’m going
to object to everything that happens. So if
you’re saying for me to stay here is
participating, take me back, because I’m not
going to participate.

THE COURT: So you don’t want to sit here
during this trial.

DEFENDANT: I will not participate    in   any
trial, anything, no, sir.

THE COURT: You will not exercise your right
to sit here and have Mr. Williams help you.

DEFENDANT: I will not participate with
anything with the fictitious State of North
Carolina. . . . The trial is going to happen
without me. . . .

THE COURT: Well, you have a right to sit
here and listen to the evidence against you
-

DEFENDANT: No.

THE COURT: - and consult with Mr. Williams.
And I’m also - you also have the right to
take court-appointed counsel, to have an
attorney represent you, to see if a jury
will find you not guilty.

DEFENDANT: I will not take a court-appointed
attorney. An agent of the State. He’s
representing the State. He’s with you, he’s
not with me. . . . I’ve told you I will not
participate in anything dealing with the
                    -22-
Court trying to forcibly make me      stand to
trial. I’m not going to participate    in it. .
. . And if you’re saying you’re       going to
proceed without me, then that’s       what you
need to do. But I won’t participate    in it. I
won’t consent to it. No, sir.

THE COURT: If you don’t want to sit here in
this trial, I’m going to try to get it
hooked up so that you can at least see the
proceedings.

DEFENDANT:   No,  no,  I’m   not   going  to
participate in them at all. . . . I’m not
going to take part in this, Your Honor. . .
. I will not watch a video. . . . My sole
purpose here is for     jurisdiction. You’re
saying you overruled that[.] . . . The
holder in due course has to press charges.
Who is the holder in due course? UCC 3-308.
All law is contract. . . . Therefore, the
Uniform Commercial Code applies. . . . I’m
not going to participate in this. I’m
protected under international law of the
United States Republic Peace Treatise of
1787[.]. . .

                   . . .

DEFENDANT: . . . I put on the record where I
stand with the jurisdiction, that this Court
lacks jurisdiction. I put on the record that
I will not participate in these proceedings.
. . .

THE COURT: So let me try to just give you a
little information.

DEFENDANT: Okay.

THE COURT: So I understand what you’re
saying,    that   you’re   not    going   to
participate. . . . I suppose it’s your right
really, not to participate. . . . But if you
continue to say you won’t participate, then
I am going to proceed. . . . A jury is going
                                    -23-
           to rule on your guilt or innocence, based on
           the evidence that’s presented. . . . And if
           you’re not here, and there’s no defense
           presented and you’re not participating, the
           chances of the jury acquitting you are . . .
           kind of lessened. . . . And if you don’t
           participate, one thing that Mr. Williams
           could do, is that Mr. Williams could ask
           questions on your behalf to try to -

           DEFENDANT: No, sir.

                                    . . .

           THE COURT: And you don’t want Mr. Williams
           to ask questions of the witnesses on your
           behalf?

           DEFENDANT:   There’s nobody   to  talk  to.
           There’s nobody here. If you’re going to
           proceed, then you do what you have to do,
           without my consent. You do what you have to
           do. But no, I don’t have counsel. I don’t
           want counsel.

                                    . . .

           THE COURT: And you don’t want Mr. Williams
           to do anything on your behalf?

           DEFENDANT: Nobody do nothing on my behalf. .
           . .

    The    trial   court      attempted      unsuccessfully     to    obtain

defendant’s cooperation in remaining in the courtroom when the

jury venire was brought in, to ascertain that defendant had no

prior   acquaintance   with   the    any    of   the   prospective   jurors.

Defendant refused to be seated or stay in the courtroom, despite

being held in contempt three times. After defendant was taken to

a holding cell, the trial court stated that:
                                   -24-
            THE COURT: The Court finds that Mr. Mee was
            removed from the courtroom because he was
            brought in for approximately an hour. The
            Court attempted to give him the right to
            proceed to trial, either pro se or with
            appointed counsel, or with standby counsel,
            and that Mr. Mee continually interrupted the
            Court and . . . the Prosecutor, and stated
            emphatically over and over . . . again that
            he would not participate in this trial. So
            the Court finds that his behavior is
            willfully disruptive, disrespectful of the
            Court, and the trial may proceed in his
            absence, since he has stated that he will
            not participate.

                                  . . .

            THE COURT: . . . [He] appeared to me to be
            competent too. And he certainly has filed a
            lot   of   paperwork   in   the   file,   which
            indicates that he is a very intelligent
            person. . . . [H]e’s unequivocally stated
            over   and    over   again   that    he   won’t
            participate    and   doesn’t    recognize   the
            jurisdiction of the Court[.] . . . There’s a
            number of things I’d like Mr. Williams to do
            at every break. And one is, is to inform Mr.
            Mee of his right to be present. . . . And I
            would like Mr. Williams to request Mr. Mee
            to allow him to make objections, address the
            Court, and cross examine witnesses on his
            behalf. . . .

      At   appropriate   intervals   during   the    trial,   defendant’s

standby counsel spoke with defendant, informing him of his right

to be present in court and asking if he had changed his mind

about participating in the trial. Defendant consistently refused

to   participate,   on   one   occasion   asking    standby   counsel   “to

inform the Court that he’s not going to participate, that he
                               -25-
does not know who the State of North Carolina is, and he does

not understand the proceedings.” In response, the trial court

stated:

          THE COURT: . . . [T]he Court finds as a fact
          that Mr. Mee is intentionally disrupting
          these proceedings and intentionally trying
          to impede his trial. And that was apparent
          from his demeanor yesterday when I saw him.
          . . . [T]he Court notes from the court file
          that Mr. Mee had at least one court-
          appointed attorney that he fired. Then he
          retained   Mr.     Williams;   he    fired   Mr.
          Williams. Then he came in front of Judge
          Abernathy and said he wanted to proceed pro
          se. He told Judge Abernathy [and] Judge
          Stephens . . . that he would not recognize
          this   Court.    .   .    .  [H]e   refused   to
          participate yesterday and would not sit and
          would not recognize the Court’s contempt
          powers. So despite Mr. Mee’s protestations
          that    he    does     not   understand    these
          proceedings, the Court is of the opinion
          that he understands these proceedings very
          well, and just is not recognizing the
          Court[.] . . . He’s obstructing these
          proceedings.

    To summarize the procedural background:

          5 January 2012: Defendant was arrested.

          6   January  2012:   Defendant appeared in
          district court and signed a waiver of his
          right to appointed counsel.

          6 June 2012: Defendant appeared in district
          court, refused to check any of the options
          on a waiver of counsel form, and signed the
          form as “Kenneth Mee Bey.” Handwritten notes
          state that defendant refused to address the
          court regarding counsel, and that he had
          previously   hired   an    attorney,   Alton
                    -26-
Williams, who had been permitted to withdraw
due to ethical concerns.

30 July 2012: Defendant appeared in superior
court before Judge Stephens and refused to
enter a plea or to clearly state his wishes
regarding counsel, instead making statements
regarding his legal status and demanding to
see the court’s oath of office so that he
could file “a counterclaim.” Judge Stephens
entered a plea of not guilty, appointed the
public   defender  to   represent  him,  and
revoked defendant’s bond.

22 August 2012: Defendant appeared before
Judge Stephens, represented by assistant
public defender Stephanie Davis. He allowed
Ms. Davis to request a bond reduction, but
would not allow her to enter a plea on his
behalf, and stated that he objected to the
court’s jurisdiction. Judge Stephens entered
a plea of not guilty and denied defendant’s
request for a modification of bond.

25 October 2012: Mr. Williams filed a notice
of representation. Ms. Davis’s motion to
withdraw was allowed.

29 October 2012: Mr. Williams represented
defendant in superior court before Judge
Paul Gessner, where he made a “general
appearance” on defendant’s behalf and told
the court that defendant was “submitting
himself” to the court’s jurisdiction and
would   withdraw    his   pro    se  motions
challenging the jurisdiction of the North
Carolina courts. Mr. Williams asked for a
bond reduction, assuring the court that
defendant’s   objection   to    the  court’s
jurisdiction was no longer an issue.

30 November 2012: Mr. Williams filed a
motion for continuance, which was granted by
Judge Howard Manning.
                              -27-
         4 February 2013: Defendant appeared before
         Judge Abernathy. The prosecutor stated that
         defendant had resumed his challenge to the
         court’s jurisdiction. When Mr. Williams said
         he was ready to proceed, defendant objected,
         insisting he was present only to challenge
         jurisdiction and that Mr. Williams was not
         his attorney. Defendant asserted that he was
         not subject to the court’s jurisdiction, and
         the court denied his motions to dismiss for
         lack of jurisdiction. In response to the
         court’s statements on any subject other than
         jurisdiction, defendant claimed that he did
         “not understand” what was said, without
         identifying the source of his confusion, and
         objected to the court speaking on any
         subject other than jurisdiction. He refused
         to sign a waiver of counsel or state his
         wishes regarding representation and informed
         the court that he would “never participate”
         in a trial. Judge Abernathy appointed Mr.
         Williams as standby counsel and found that
         defendant waived the right to counsel and
         was proceeding pro se.

         25 March 2013: Defendant was in court for
         trial and engaged in an extensive colloquy
         with the trial court, during which he
         refused   to   state  his    wishes    regarding
         counsel,    alleged   that     he    did    “not
         understand”     any   subject      other    than
         jurisdiction, argued with the trial court,
         repeatedly   insisted   that    he   would   not
         participate in the trial, and was held in
         contempt three times for refusing to sit
         down. Defendant left the courtroom and was
         not present during his trial.

    In sum, defendant appeared before at least four different

judges over a period of fourteen months, during which time he

hired and then fired counsel twice, was briefly represented by

an assistant public defender, refused to indicate his wishes
                                          -28-
with    respect      to   counsel,      advanced      unsupported       legal   theories

concerning jurisdiction, and claimed not to understand anything

that was said on a subject other than jurisdiction. When the

case was called for trial, defendant refused to participate in

the trial. “Such purposeful conduct and tactics to delay and

frustrate      the    orderly     processes      of    our    trial     courts    simply

cannot be condoned. Defendant, by his own conduct, forfeited his

right    to    counsel     and    the    trial     court     was   not    required     to

determine,      pursuant     to    G.S.    §   15A-1242,       that     defendant     had

knowingly, understandingly, and voluntarily waived such right

before requiring him to proceed pro se.” Montgomery at 525, 530

S.E.2d at 69 (citing McFadden).

       Defendant acknowledges the extensive procedural history of

this    case    and       concedes      that   defendant       was      “disagreeable,

suspicious, and obsessed with legally irrelevant matters.” He

argues,    however,       that    defendant      should      not   be    held    to   have

forfeited his right to counsel because he “did not threaten

counsel or court personnel” and “was not abusive.” Defendant

contends that forfeiture requires evidence that he “asserted his

position by means of serious misconduct that prevented the court

from making a determination about whether he was competent and

wanted to make a knowing and understanding waiver of his right

to counsel.” Defendant thus posits that, unless a defendant is
                                         -29-
physically abusive or prevents the court from informing him of

his right to counsel, the defendant’s behavior cannot support a

finding that he forfeited the right to counsel.2 Defendant cites

no    authority    for    this   position,      and    we   know    of   none.      “Any

willful actions on the part of the defendant that result in the

absence of defense counsel constitutes a forfeiture of the right

to counsel.” State v. Quick, 179 N.C. App. 647, 649-50, 634

S.E.2d 915, 917 (2006) (citing Montgomery at 524, 530 S.E.2d at

69). Moreover, defendant was held in contempt three times by the

trial   court,     which   indicates      that   his    behavior     was      somewhat

disruptive.

       We also note that in State v. Leyshon, 211 N.C. App. 511,

710 S.E.2d 282, appeal dismissed, 365 N.C. 338, 717 S.E.2d 566

(2011), we held in a similar factual context that the defendant

had    forfeited    his    right   to    counsel.      In   Leyshon,     as    in   the

present case, the defendant “refused to answer whether he waived

or    asserted     his     right    to     counsel,”        “made    contradictory

statements about his right to counsel,” and contended that he

was not subject to the court’s jurisdiction. Leyshon, 211 N.C.




2
  Defendant also makes generalized references to the possibility
that he “asserted his position because of ignorance, [or] some
form of limited mental capacity or [mental] illness[.]” However,
defendant does not identify any evidence that raises an issue
concerning defendant’s competence, and we discern none.
                              -30-
App. at 517, 710 S.E.2d at 287. We held that he had forfeited

the right to counsel:

         [The defendant] obstructed and delayed the
         trial proceedings. The record shows that
         Defendant refused to sign the waiver of
         counsel form filed on 19 July 2007 after a
         hearing before the trial court. At the 7
         January 2008 hearing, the court . . .
         repeatedly asked if Defendant wanted an
         attorney.    Defendant    refused  to   answer,
         arguing instead, “I want to find out if the
         Court   has    jurisdiction   before  I   waive
         anything.” . . . Likewise, at the 14 July
         2008 hearing, Defendant would not respond to
         the court’s inquiry regarding whether he
         wanted an attorney. . . . At the next
         hearing on 13 July 2009, Defendant continued
         to challenge the court’s jurisdiction and
         still would not answer the court’s inquiry
         regarding whether he wanted an attorney or
         would represent himself. . . . Based on the
         evidence    in    the   record,   we   conclude
         Defendant willfully obstructed and delayed
         the trial court proceedings by continually
         refusing to state whether he wanted an
         attorney or would represent himself when
         directly asked by the trial court at four
         different hearings. Accordingly, Defendant
         forfeited his right to counsel[.]

Leyshon at 518-19, 710 S.E.2d at 288-89. Based on Leyshon and

similar cases, we hold that defendant engaged in “purposeful

conduct and tactics to delay and frustrate the orderly processes

of our trial courts” that resulted in a forfeiture of his right

to counsel. Montgomery, id. “Because forfeiture does not require

a knowing and voluntary waiver of the right to counsel, the

inquiry pursuant to section 15A-1242 is not required in such
                                 -31-
cases.” State v. Boyd, 200 N.C. App. 97, 102, 682 S.E.2d 463,

467 (2009) (citing Montgomery), disc. review denied, __ N.C. __,

691   S.E.2d   414   (2010).   Accordingly,   we   need   not   address

defendant’s argument that the trial court failed to conduct the

inquiry required under N.C. Gen. Stat. § 15A-1242.

      We conclude that the defendant had a fair trial, free of

error.

      NO ERROR.

      Judges McGEE and ERVIN concur.